DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-7 and 9-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7, 10-12 and 15 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Ouchi et al. (US 2015/0124673, Ouchi hereafter).
RE claims 1 and 10, Ouchi discloses a method of transmitting, by a user equipment (UE), and a UE configured to transmit, an uplink physical channel in a wireless communication system, the UE comprising: at least one transceiver; at least one processor; and at least one memory operably connectable to the at least one processor and storing instructions that, based on being executed by the at least one processor (Figure 4), perform operations comprising: receiving, from a base station, transmission power related information via higher layer signaling (Paragraph 309, the base station 101 or the RRH 103 transmits a radio resource control (RRC) signal including a plurality of transmission power control parameter sets to the terminal); receiving, from the base station, a physical downlink control channel (PDCCH) including a downlink control information (DCI) for the uplink physical channel on a control resource set (CORESET) or a search space, wherein CORESETs or search spaces are based on transmission power parameter sets (Paragraph 309, the base station further transmits a downlink control information (DCI) format which is set in either a common search space (CSS) or a terminal-specific search space (USS), to the terminal. Paragraph 306 further disclosing the transmission power control parameter set may include power values of various terminal-specific uplink physical channels), respectively; determining transmission power for the uplink physical channel based on transmission power parameter set based on the CORESET or the search space; transmitting, to the base station, the uplink physical channel based on the transmission power (Paragraphs 306 and 309, The terminal 102 detects the DCI format in the USS, detects the DCI format including a field indicating any one of the plurality of sequence parameter sets, sets transmit power of a signal on the basis of a first transmission power control parameter set in a case where an information bit of a first value is set in the field, and sets transmit power of the signal on the basis of a second transmission power control parameter set in a case where an information bit of a second value is set in the field).
RE claims 2 and 11, Ouchi discloses the method of claim 1 and the UE of claim 10 as set forth above. Note that Ouchi further discloses wherein the transmission power related information includes one or more base station reception related parameters, one or more path loss related parameters, and/or one or more transmission power control command related parameters (Paragraphs 306 and 309, transmission power control parameters)
RE claims 3 and 12, Ouchi discloses the method of claim 1 and the UE of claim 10 as set forth above. Note that Ouchi further discloses receiving, from the base station, another PDCCH including another DCI for another uplink physical channel on another CORESET or another search space; determining transmission power for the uplink physical channel based on transmission power parameter set based on the another CORESET or the another search space; and transmitting, to the base station, the another uplink physical channel based on the transmission power (Paragraph 306 further disclosing the transmission power control parameter set may include power values of various terminal-specific uplink physical channels).
RE claim 7, Ouchi discloses the method of claim 1 as set forth above. Note that Ouchi further discloses  wherein the uplink physical channel includes at least one of a physical uplink control channel or a physical uplink shared channel (Paragraphs 96-97, PUSCH and PUCCH).
RE claim 15, Ouchi discloses a base station configured to receive an uplink physical channel in a wireless communication system, the base station comprising: at least one transceiver; at least one processor; and at least one memory operably connectable to the at least one processor and storing instructions that, based on being executed by the at least one processor (Figure 3), perform operations comprising: transmitting, to a user equipment, transmission power related information via higher layer signaling (Paragraph 309, the base station 101 or the RRH 103 transmits a radio resource control (RRC) signal including a plurality of transmission power control parameter sets to the terminal); transmitting, to the user equipment, a physical downlink control channel (PDCCH) including a downlink control information (DCI) for the uplink physical channel on a control resource set (CORESET) or a search space, wherein CORESETs or search spaces are based on transmission power parameter sets (Paragraph 309, the base station further transmits a downlink control information (DCI) format which is set in either a common search space (CSS) or a terminal-specific search space (USS), to the terminal. Paragraph 306 further disclosing the transmission power control parameter set may include power values of various terminal-specific uplink physical channels), respectively, wherein transmission power for the uplink physical channel is determined based on transmission power parameter set based on the CORESET or the search space; receiving, from the user equipment, the uplink physical channel based on the transmission power (Paragraphs 306 and 309, The terminal 102 detects the DCI format in the USS, detects the DCI format including a field indicating any one of the plurality of sequence parameter sets, sets transmit power of a signal on the basis of a first transmission power control parameter set in a case where an information bit of a first value is set in the field, and sets transmit power of the signal on the basis of a second transmission power control parameter set in a case where an information bit of a second value is set in the field).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over NPL in view of Ouchi and further in view of Takeda et al. (US 2016/0337984, Takeda hereafter).
RE claim 9, Ouchi discloses the method of claim 1 as set forth above. Ouchi does not explicitly disclose wherein the first uplink physical channel includes a first uplink channel and a second uplink channel transmitted before the first uplink channel, wherein a reference value of a power control adjustment state of the first uplink channel is reset when a pre-configured time exceeds from a time at which the second uplink channel is transmitted or scheduled.
However, Takeda teaches wherein the first uplink physical channel includes a first uplink channel and a second uplink channel transmitted before the first uplink channel, wherein a reference value of a power control adjustment state of the first uplink channel is reset when a pre-configured time exceeds from a time at which the second uplink channel is transmitted or scheduled (Claim 1 and paragraphs 176-178, TPC value reset when a reset condition is met.). 
It would have been obvious to one having ordinary skill in the art before the effective foiling date of the claimed invention to modify the method and user equipment of Ouchi with the teachings of Takeda since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
Allowable Subject Matter
Claims 4-5, 13-14 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
RE claims 4 and 13, prior arts do not explicitly disclose, teach or suggest wherein the uplink physical channel is a physical uplink channel for a service requiring higher reliability, higher quality of service, a larger subcarrier spacing, a shorter transmission time interval (TTI) length, a lower latency, a shorter processing time, and/or a lower block error rate than the another uplink physical channel.
RE claims 5 and 14, prior arts do not explicitly disclose, teach or suggest wherein for the uplink physical channel, a layer 3 filtering is not performed.
RE claim 6, prior arts do not explicitly disclose, teach or suggest wherein a layer 3 filtering related parameter for the uplink physical channel is configured differently from a layer 3 filtering related parameter for the another uplink physical channel.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James P Duffy whose telephone number is (571)270-7516. The examiner can normally be reached Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James P Duffy/           Primary Examiner, Art Unit 2461